DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 10-13 is acknowledged. Claims 6-9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, Species I-II, and Species I-V  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the biometric sensor" in line 1. There is no mention of a biometric sensor earlier in this claim nor in the claims 1, 7, and 8 from which claim 10 depends.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shami (US 2018/0125206 A1).
Re: Claim 1, Shami discloses the claimed invention including a system for providing a customizable cosmetic substance for human application, comprising: 
a first cosmetic reservoir (110) housing a first cosmetic substance; a second cosmetic reservoir (110) housing a second cosmetic substance; a mixing reservoir (120) in communication with the first and second cosmetic reservoirs, the mixing reservoir selectively receiving a portion of each of the first and second cosmetic substances from the first and second reservoirs (Fig. 1, Para. 17-18, selective amounts provided from each container), thereby creating a third cosmetic substance (Para. 15, combined third substance); and
a non-transitory computer memory (1110); a processor (1106) in data communication with the computer memory; and an input device  (1114) positioned to receive input information from a user (Fig. 3, Para. 60, input device for user), the input device being in communication with the processor (Para. 58, processor executes commands of input device); wherein the input information from the input device is compared to a user profile stored in the non-transitory 
Re: Claim 2, Shami discloses the claimed invention including programming causes the input information to be stored in the computer memory (Para. 68, programing for storing and accessing data). 
Re: Claim 3, Shami discloses the claimed invention including the input information is used to update the user profile (Para. 31, current data updates existing profile).
Re: Claim 5, Shami discloses the claimed invention including programming causes the input information to be transmitted over a network to an authorized third party (Para. 23, 51, inherently capable of being accessible from a cloud network by a third party).
Re: Claim 10, Shami discloses the claimed invention including the biometric sensor is an optical sensor (260) (Para. 21, optical sensor detecting reflecting light).
Re: Claim 11, Shami discloses the claimed invention including one of the input devices is a biometric sensor (260).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) as applied to claim 3 above, and further in view of Marinkovich et al. (US 2012/0321759 A1)
Re: Claim 4, Shami discloses the claimed invention including the user profile is an electronic record accessible by an authorized third party (Para. 23, 51, capable of being accessible from a cloud network by a third party) exceot for stating expressly it’s a medical record. However, Marinkovich discloses using electronic medical records or salon record as used in Shami interchangeably (Para. 458, profiles can be stored and accessed via medical records or salon records).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the option of using electronic medical records for storing user profiles as taught by Marinkovich, since Marinkovich states in paragraph 458, the equivalence of electronic salon records and electronic medical records for their use in the cosmetic art and the selection of any of these known equivalents to store information in a user profile would be within the level of ordinary skill in the art.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shami (US 2018/0125206 A1) as applied to claim 1 above, and further in view of Igarashi (US Patent No. 9,007,588).
Re: Claims 12-13, Shami discloses the claimed invention except for using the biometric scanner for inputting information on facial skin tone. However, Igarashi 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include scanning the face for skin tone information as taught by Igarashi, since Igarashi states in column 12, lines 59 that such a modification allows the user to target any area of selected by the customer including skin found upon a customer's face or other body part, such as a target area which may include any body part such as hair, nails or a preexisting product such as a beauty product which may comprise foundation, concealer, tinted moisturizer, primer, skin care products, nail polish, blush, hair dye, lipstick, lip gloss, mascara, eye liner and eye shadow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong, Orsita, Staton, Wong and Li are also cited using optical scanners for creating accurate cosmetics based on the data received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754